Exhibit 10.2

Komatsu Purchase Agreement

This purchase agreement (“Agreement”) is entered into as of June 23, 2017 (the
“Effective Date”) by and between K & R, LLC, a Kentucky limited liability
company (“Seller”), and Industrial Services of America, Inc., a Florida
corporation (“Buyer”) and shall remain in effect for so long as Buyer owes any
obligation or indebtedness to Seller pursuant to the terms and conditions set
forth herein (the period lasting from the Effective date to the termination of
this Agreement upon full payment of the Purchase Price as set forth below, the
“Term”).

1.  Conveyance.  In consideration for good and valuable consideration, Seller
sells, assigns, transfers, conveys and grants to Buyer, all of its right, title
and interest in and to the goods listed on Exhibit A attached to and made a part
of this Agreement (“Equipment”).

2.   Payment Terms.

(a)   Payment.  Buyer shall pay Seller the amount of sixty thousand dollars
($60,000.00) (the “Purchase Price”).  The Purchase Price shall be paid as
follows:

(i)   A 20% down payment equal to twelve thousand dollars ($12,000) (“Down
Payment”) shall be due and owing on or before the Effective Date; and 

(ii)   Forty-eight thousand dollars ($48,000), the remaining amount due, shall
be evidenced by a Promissory Note, of even date herewith, made by Buyer in favor
of Seller (the “Note”), which shall, provide that payments shall be paid by
Buyer paid over twenty-four (24) equal monthly installments of two thousand
($2,000).  Each installment payment shall be due and payable in full on the
first day of each month, with the first payment being due on July 1, 2017. The
Note shall also include the following terms: 

All payments due under the Note shall be in United States dollars and made by
check or electronic transfer. 

(b)   Late Payments.  All late payments shall bear interest at the lesser of the
rate of one percent (1%) per month or the highest rate permissible under
applicable law,  calculateddaily  and compounded monthly.  Buyer shall also
reimburse Seller for all costs incurred in collecting any late payments,
including, without limitation, attorneys’ fees.

(c)   No Setoff.  Buyer shall not withhold payment of any amounts due and
payable under this Agreement by reason of any setoff of any claim or dispute
with the Seller, whether relating to Seller’s breach, bankruptcy or otherwise.

3.   Other Buyer Covenants & Obligations.

(a)   Security Interests.  As security for (i) Buyer’s obligation to pay the
Purchase Price (ii) any interest owed pursuant to Section 2(b), (iii) all costs
incurred in collecting any late payments pursuant to Section 2(b), and (iv) all
other unfulfilled obligations and liabilities of Buyer to Seller pursuant to the
terms of this Agreement, Buyer hereby grants to Seller a security interest in
the Equipment, in accordance with the terms of  a Security Agreement entered
into between Buyer and Seller of even date herewith. 




--------------------------------------------------------------------------------




(b)   Recordation and Enforcement.  From time to time at its own expense, Buyer
shall perform any and all steps that may be necessary, or that Seller may
reasonably request, to record, secure, enforce, perfect and maintain perfected
Seller’s security interests in the Equipment, including, but not limited to,
executing and delivering to Seller financing and continuation statements
pursuant to the Uniform Commercial Code (“UCC”) in effect in any applicable
jurisdiction and any other papers, documents or instruments reasonably required
by Seller in connection therewith, placing and maintaining signs, appointing
custodians, executing and filing notices of liens, and evidencing Seller’s
security interest in any other manner reasonably requested by Seller.

(c)   No Encumbrances.  Buyer shall not create, permit or suffer to exist, and
shall take such action as is necessary to remove, any claim to or interest in or
lien or encumbrance upon the Equipment, other than any security interest granted
or expressly permitted or required under this Agreement, and Buyer shall defend,
at Buyer’s expense, Seller’s right, title and interest in and to the Equipment
against all claims and demands of all persons and entities.  Buyer shall not
assign, sell, lease, lend, transfer, or otherwise dispose of, abandon or
encumber any part or all of the Equipment, or attempt, offer or agree to do any
of the foregoing, without Seller’s prior written consent.  Buyer shall ensure
that no Equipment becomes attached or affixed to real estate in such a manner
that it becomes a fixture or part of such real estate.

(d)   Maintenance.  Buyer shall maintain the Equipment in good working condition
during the Term and shall at all times during the Term exercise reasonable care
in using the Equipment only for its intended purpose, and shall bear the risk of
loss and be responsible to Seller for any damage to such Equipment caused by
fire, theft, accident, neglect, or abuse.  Seller shall have the right, with
reasonable notice to Buyer, to enter the premises where the Equipment is located
for the purpose of inspecting the Equipment.

(e)   Insurance.

(i)   During the Term, Buyer shall, at its own expense: (i) fully insure the
Equipment against any and all physical loss or damage by fire, theft, burglary
or any other cause occurring during the Term; and shall fully insure against
liability for personal injury or property damage caused by or related to the
Equipment and occurring while the Equipment is in Buyer’s possession. 

(ii)   All insurance coverages required hereunder shall contain such terms, be
in such form, cover such periods and be written by such companies as may be
satisfactory to Seller. 

(iii)   All insurance policies required hereunder shall (A) provide for a
minimum of thirty (30) days prior written cancellation notice to Seller and (B)
name Seller as an additional insured. 

(iv)   Upon the written request of Seller, Buyer shall provide Seller with
copies of the certificates of insurance and policy endorsements for all
insurance coverage required by this Section 3(e), and shall not do anything to
invalidate such insurance. This Section 3(e) shall not be construed in any
manner as waiving, restricting, or limiting the liability of either party for
any obligations imposed under this Agreement.

4.   Disclaimer of Warranties. SELLER MAKES NO REPRESENTATION OR WARRANTY
WHATSOEVER WITH RESPECT TO THE EQUIPMENT, INCLUDING ANY (a) WARRANTY OF
MERCHANTABILITY; (b) WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE; (c) WARRANTY
OF TITLE; OR (d) WARRANTY AGAINST INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS
OF A THIRD PARTY; WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE OF
PERFORMANCE, USAGE OF TRADE OR OTHERWISE.  BUYER ACKNOWLEDGES THAT IT HAS NOT
RELIED ON ANY REPRESENTATION OR WARRANTY MADE BY SELLER, OR ANY OTHER PERSON ON
SELLER’S BEHALF, EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT.




--------------------------------------------------------------------------------




5.   Further Assurances. Seller for itself, its successors and assigns, hereby
covenants and agrees that, at any time and from time to time on Buyer’s written
request, Seller will do, execute, acknowledge and deliver or cause to be done,
executed, acknowledged and delivered, all such further acts, deeds, assignments,
transfers, conveyances, powers of attorney and assurances as may be reasonably
required by Buyer in order to assign, transfer, set over, convey, assure and
confirm unto and vest in Buyer, its successors and assigns, title to the
Equipment, provided however, that this Section 5 shall in no way limit Seller’s
rights in the event of a Default.

6.   Default.  The occurrence of any one or more of the following events shall
constitute an event of default by Buyer under this Agreement (each such
occurrence a “Default” and collectively, “Events of Default”):

(a)   Buyer fails to perform, fulfill or observe any of its obligations under
this Agreement including without limitation any failure to timely pay any
installment payment under Section 2(a)(ii) or any failure to meet its
obligations and covenants under Section 3.

(b)   Material loss, theft, damage or destruction of any of the Equipment which
is not fully compensated by insurance proceeds or otherwise;

(c)   The making of any levy on, or seizure or attachment of, any of the
Equipment;

(d)  Buyer becomes insolvent, makes an assignment for the benefit of creditors,
appoints a committee of creditors, or makes or sends any notice of an intended
bulk transfer; or

(e)   Any proceeding shall be instituted by or against Buyer, seeking to
adjudicate Buyer as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment or composition of Buyer or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking appointment of a receiver, trustee, custodian or other similar
official Buyer or for a substantial part of its assets.

Buyer shall be granted a thirty (30) day period (“Cure Period”) within which it
may cure a Default after receiving written notice from Seller that Buyer has
committed a Default.  Should Buyer fail to cure such Default during the Cure
Period, then in addition to all rights and remedies of a secured party available
under the UCC, other applicable statutes or rules, or at law or in equity, in
any jurisdiction in which enforcement is sought, all such rights and remedies
being cumulative and not exhaustive and subject to successive or concurrent
enforcement, Seller may direct Buyer by written notice to assemble and make
available to Seller all or any part of the Equipment at a place designated by
Seller which is reasonably convenient to both parties, so that Seller may take
possession of and remove the Equipment, if it so desires, or Seller may enter
without notice or legal process any premises where the Equipment may be
found  in order to take possession of the Equipment, in each case for the
purpose of effecting a public or private sale or other disposition in a
commercially reasonable manner of the Equipment for cash or for such other
consideration acceptable to Seller as payment and satisfaction
of Buyer’s obligations hereunder.  Seller shall furnish Buyer with reasonable
notice of the time and place of such public sale or other disposition or the
time after which any private sale or other disposition is to be made, Buyer
hereby agreeing that, unless otherwise expressly required by applicable
law,  such requirement of reasonable notice shall be met if notice is mailed by
certified mail, postage prepaid, to the address of Buyer set forth herein at
least ten (10) days before either the time of any such public sale or
disposition or the time after which any private sale or other disposition is to
be made.




--------------------------------------------------------------------------------




7.   Governing Law. This Agreement is governed by, and construed in accordance
with, the laws of the Commonwealth of Kentucky, United States of America,
without regard to the conflict of laws provisions thereof.

8.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement.  A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

IN WITNESS WHEREOF, Seller and Buyer has each duly executed and delivered this
Agreement as of the Effective Date.

 

K & R, LLC

Industrial Services of America, Inc.

By  KLETTER HOLDING LLC, as Member

 

By:  /s/ Orson Oliver

Orson Oliver, President

 







By:  /s/ Todd Phillips


Name:  Todd Phillips

Title:  President and CFO

 

 

 

 

 

 




--------------------------------------------------------------------------------




EXHIBIT A

EQUIPMENT DESCRIPTION

2011 Komatsu PC350LC-8, 2011 LaBountyMSD 2500r

Model Number: A10458 626199 

 


